Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I; SEQ ID NO: 12 (the cell-penetrating peptide); the following physiologically active peptide: 


    PNG
    media_image1.png
    213
    699
    media_image1.png
    Greyscale
;
water, and optionally one or more of ethanol, ethylene glycol and propylene glycol (the components of the pharmaceutical product) in the reply filed on 4/28/2022 is acknowledged.  The traversal is on the ground(s) that Group II is drawn to methods of treatment using the cell-penetrating peptide, thus the search and examination of the claims of Group I and Group II could be made without serious burden. Applicant also argues that in the international PCT application, the Examiner examined all of the claims, therefore there should be no undue burden in examining all claims.  This is not found persuasive because for the national stage applications filed under 35 USC 371, the applicable standard for restriction is 37 CFR 1.499, where lack of unity is required for restriction.  This regulation is silent on search burden.  For national applications filed under 35 USC 111(a), the applicable standard is 37 CFR 1.141-1.146, where the criteria is excessive examiner search burden.  As applicants have stated on their application data sheet and on their declaration that this application was filed under 35 USC 371, search burden is not the proper criteria for restriction of this application.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1-2, 12-13 and 15 have been examined and claims 3-11, 14 and 16-18 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 1-18 are pending in this application.
Claims 3-11, 14 and 16-18 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-2, 12-13 and 15 are presently under consideration as being drawn to the elected species/invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekar et al. (US 2019/0307834).
With respect to claims 1-2, Sekar et al. teach a composition comprising a pharmaceutically active compound and a peptide (claim 1), wherein the peptide is RRRRRRLLLAAAEEE, RRRRRRLLLAAAEEE, KKKKKKLLLAAAEEE, RRRRRLLLAAAEE, RRRLLLEEE, RRRRRLLLEEEEE, RRRRRLLLLLEEEEE, RRRRRRRLLLLLLLEEEEEEE, EEEEELLLLLRRRRR, RRRLLLEEELLLRRR or RRRRRLLLLLDDDDD (claim 13), and wherein the pharmaceutically active compound is a peptide (claim 17).
The peptides of Sekar et al. read on the claimed sequences represented by formulas (I) and (II).
Sekar et al. further teach that the peptide is non-covalently bonded with the pharmaceutically active compound (paras [0007] and [0114]).
Given the finite possibilities, one of ordinary skill in the art would have at once envisaged the peptide linked to the pharmaceutically active compound via the first arginine in the peptide. Furthermore, since arginine residues are positively charged, one of ordinary skill in the art would have reasonably expected the peptide linked to the pharmaceutically active compound via arginine residues (including the first arginine in the peptide).
With respect to claims 12-13, Sekar et al. teach that “[I]n some embodiments, the composition is in a unit dosage form. Examples of the unit dosage form include, but are not limited to, tablets, capsules, oral solutions, oral suspensions, sprays, patches, sachets, inhaled as powders, sublingual tabs, nasal sprays. On the injection side, injected via intravenous infusion, sub-dermal, intra-muscular and subcutaneous injections” (para [0139]).
With respect to claim 15, Sekar et al. teach a composition comprising: liraglutide (the physiologically active peptide); A9 (RRRRRLLLLLEEEEE); dimethyl sulfoxide (i.e. a preservative); and PBS (i.e. a salt and a buffer constituent) (para [0165]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658